BENTON, Judge,
dissenting.
Because the evidence proved that Carson Shenk drove a vehicle that met the definition of “farm tractor,” see Code §§ 46.2-100 and 46.2-357, from a yard where it had been used *821to his home, which also contained a yard, I would reverse the felony conviction.
In pertinent part, Code § 46.2-357(A) provides as follows: It shall be unlawful for any person to drive any motor vehicle or self-propelled machinery or equipment on the highways of the Commonwealth while the revocation of the person’s driving privilege remains in effect. However, the revocation determination shall not prohibit the person from operating any farm tractor on the highways when it is necessary to move the tractor from one tract of land used for agricultural purposes to another tract of land used for agricultural purposes, provided that the distance between the said tracts of land is no more than five miles.
Id. (emphasis added). The statutory definition of farm tractor “includ[es] self-propelled mowers designed and used for mowing lawns.” Code § 46.2-100.
The Commonwealth agrees that Shenk was driving a “farm tractor” and that the distance between Shenk’s lawn and the lawn he mowed, approximately 400 yards, was less than the statutory limit of five miles. See Code § 46.2-357. Thus, the sole issue is whether the tracts of land Shenk travelled between were being used for “agricultural purposes.”
“The ultimate purpose of all rules of construction is to ascertain the intention of the legislature, which, absent constitutional infirmity, must always prevail. All rules are subservient to that intent.” Board of Supervisors v. King Land Corp., 238 Va. 97, 103, 380 S.E.2d 895, 897 (1989). Furthermore, when we apply a penal statute, we must strictly construe the statute “ ‘against the Commonwealth and in favor of the citizen’s liberty.’ ” Stevenson v. City of Falls Church, 243 Va. 434, 436, 416 S.E.2d 435, 437 (1992) (citation omitted).
In creating the exemption in Code § 46.2-357 for a person “operating any farm tractor,” the legislature intended to allow the person to drive the farm tractor on the highway from one tract of land used for agricultural purposes to another. Because the legislature included within its definition of farm tractor “self-propelled mowers designed and used for mowing *822lawns,” Code § 46.2-100, the legislature clearly intended that a person such as Shenk could move his self-propelled mower from one lawn to another lawn. Thus, construing “agricultural purposes” to include growing grass on a lawn is consistent with the General Assembly’s express intent to exempt the operation of self-propelled lawn mowers from the prohibition.
The majority asserts that the legislature did not define “agricultural purposes,” searches other titles of the Code for guidance, and settles upon a narrow definition that relates only to “farms.” In so doing, the majority ignores the General Assembly’s intent and improperly construes the criminal statute. The General Assembly manifestly intended to exempt the operation of lawn mowers from its prohibition. The manner in which the General Assembly defined “farm tractor” is itself an ample and demonstrative indication that the legislature was cognizant of the broad meaning of “agricultural purposes,” Code § 46.2-357(A), and intended to give the statute that broad meaning.
Moreover, the plain meaning of the term “agriculture” compels a conclusion that growing grass is an agricultural purpose. Agriculture is “the science or art of cultivating the soil.” Webster’s Third New International Dictionary 44 (1981). Thus, the ordinary usage of the term “agriculture” encompasses activities surrounding the growing of anything in the soil. The growing and cultivating of grass is, therefore, an “agricultural purpose[ ].” Code § 46.2-357(A).
The evidence proved that Shenk had cut his neighbor’s lawn with his mower and was returning to his own lawn driving the mower. This evidence proved that Shenk was operating the “farm tractor” consistent with the exception provided by Code § 46.2-357. I would hold that the evidence failed to prove beyond a reasonable doubt that Shenk violated Code § 46.2-357; therefore, I would reverse the conviction and set aside the one year prison sentence.
I dissent.